Filed 11/23/22 P. v. Yuriar CA2/3
Opinion following transfer from Supreme Court

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                         DIVISION THREE

 THE PEOPLE,                                                                       B305575

            Plaintiff and Respondent,                                              (Los Angeles County
                                                                                   Super. Ct. No. BA038224)
            v.

 JOSE YURIAR,

            Defendant and Appellant.


       APPEAL from an order of the Superior Court of Los
Angeles County, Raul A. Sahagun, Judge. Remanded with
direction.
       Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rob Bonta, Attorney General, Matthew Rodriquez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Assistant Attorney General,
Charles S. Lee and Allison H. Chung, Deputy Attorneys General,
for Plaintiff and Respondent.
                     ________________________
       In 1993, a jury convicted Jose Yuriar of first degree murder
and found true the special circumstance allegation that the
murder was committed while Yuriar was engaged in the
commission of attempted robbery. In 2019, Yuriar petitioned for
vacation of his murder conviction and resentencing under then
recently-enacted Penal Code1 section 1172.6.2 The trial court
summarily denied relief, and we affirmed that order on appeal.
(People v. Yuriar (Oct. 19, 2021, B305575 [nonpub. opn.].) Our
California Supreme Court granted review and has now
transferred the matter back to us with the direction to vacate our
decision and to reconsider the cause in light of People v. Strong
(2022) 13 Cal.5th 698 (Strong). Doing so, we conclude that
remand is required.
                         BACKGROUND3
I.    The murder, Yuriar’s conviction, and original appeal
       In May and June of 1990, Fullerton police officers were
conducting a “reverse sting” operation involving a large quantity
of cocaine.4 A confidential informant facilitated discussions
between undercover officer Tommy DeLaRosa and potential

1    All further undesignated statutory references are to the
Penal Code.
2     Effective June 30, 2022, section 1170.95 was renumbered to
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)

3     The background is derived in part from our unpublished
opinion in this case, of which we have taken judicial notice at
respondent’s request. (Evid. Code, §§ 451, 459.)
4     A “reverse sting” occurs when police officers pose as sellers
of previously seized narcotics.




                                 2
purchasers. After numerous meetings and phone calls involving
multiple people, Jose Rodriguez agreed to buy 200 kilos of
cocaine. The exchange was set to take place at a residence on
Arrington in Downey. On the afternoon of June 21, 1990,
DeLaRosa drove with Rodriguez, in a van containing the cocaine,
to the Arrington residence. Several police officers followed them,
keeping their distance to avoid detection; 25 additional officers
and a police helicopter conducted surveillance of the men as they
approached the house. The Arrington property was comprised of
two houses, separated by a patio. When DeLaRosa walked down
the driveway and into the house, he disappeared from the view of
the surveilling officers. He was immediately ambushed by
Rodriguez and persons inside the residence, including Yuriar and
codefendants Jesus Araclio and Raul Meza. Shot five times,
DeLaRosa succumbed to his injuries. Before he died, he was able
to return fire, killing Rodriguez and wounding Yuriar and
Araclio.
       Immediately after the shooting, Araclio and Yuriar ran
across the street to a neighbor’s home and entered without
knocking. Despite the neighbor’s command to get out, they hid in
a bathroom after stowing a Colt Super .38-automatic handgun
and a sawed-off Browning pump action shotgun in the neighbor’s
bedroom. Police discovered the men and the guns in the house.
       The evidence showed Rodriguez fired nine shots from a
nine-millimeter gun, hitting DeLaRosa at least twice. Araclio
fired the Colt Super .38-automatic four times. Yuriar fired the
shotgun once. Meza also fired shots, using a gun that police later
found in a nearby dumpster.
       Yuriar’s jury was instructed on felony murder, aiding and
abetting, and a robbery-murder special circumstance allegation.




                                3
It was not instructed on the natural and probable consequences
doctrine.
       The jury convicted Yuriar of first degree murder (§ 187,
subd. (a)) and attempted robbery (§§ 664, 211), and found true
the special circumstance allegation that the murder was
committed during commission of an attempted robbery (§ 190.2,
subd. (a)(17)(A)). It also found Yuriar personally used a firearm
in commission of the offenses (§ 12022.5, subd. (a)) and that a
principal was armed with a firearm (§ 12022, subd. (a)(1)). The
trial court sentenced Yuriar to life in prison without the
possibility of parole, plus four years.
       A different panel of this Division affirmed Yuriar’s
convictions. (People v. Meza et al. (Feb. 27, 1996, B090632)
[nonpub. opn.].) Among other things, the court rejected the
contention that the trial court committed instructional error by
failing to define “reckless indifference” in the jury instruction on
the special circumstance allegation. The court held that there
was no sua sponte duty to define “reckless indifference,” a phrase
commonly understood to mean conscious disregard for the
possibly fatal consequences of one’s actions.
       The court further reasoned: “From the evidence in the
present case, it appears appellants actively participated in the
killing of DeLaRosa by ambushing him in a cross-fire, and
clearly, they intended to kill him. They were not minor
participants without the criminal intent to kill.” “[A]lthough
appellants were charged with a special circumstance which made
them eligible for the death penalty, the jury chose not to impose
such a sentence, and any error, if there was one, was harmless
beyond a reasonable doubt, since, under the circumstance[s], the
verdict could not have been affected. [Citation.] Meza was an




                                 4
actual killer and Yuriar and Araclio were, if anything, aiders and
abettors, not only to the robbery, but to the murder of DeLaRosa.
DeLaRosa was killed within minutes of his arrival on the
premises. The people shooting, including Yuriar and Araclio,
intended to kill him immediately so they could take the cocaine
they thought was in his van. Both Yuriar and Araclio fired at
DeLaRosa as he ran from the house after the shooting began.
Appellants did not act merely with reckless indifference to
human life, and from the evidence, no reasonable jury could have
found this to be true. Clearly, appellants subjectively
appreciated and knew their acts were likely to result in
DeLaRosa’s death.” (Italics added.)
       People v. Meza further concluded that the evidence was
sufficient to support the true finding on the special circumstance
allegation, reiterating: “When DeLaRosa finally arrived at the
house where the cocaine was to be transferred, appellants were
armed and clearly [a]waiting his arrival. DeLaRosa was killed
within minutes of his arrival in a cross-fire of bullets. Contrary
to appellants’ argument, there was sufficient evidence, together
with the reasonable inferences therefrom, for the jury properly to
conclude appellants knew DeLaRosa possessed a substantial
amount of cocaine and that they intended to kill him in order to
take it from him by force against his will and were, therefore,
guilty of attempted robbery and murder in the course of the
attempted robbery.”




                                5
II.   The section 1172.6 petition
       In 2019, after passage of Senate Bill No. 1437 (2017–2018
Reg. Sess.) (Senate Bill 1437), Yuriar filed a petition for vacation
of his murder conviction and resentencing. Using a preprinted
form, he checked boxes stating that he had been convicted of
murder pursuant to the felony-murder rule or the natural and
probable consequences doctrine; he was not the actual killer; he
did not, with the intent to kill, aid and abet the actual killer; he
was not aware the victim was a peace officer acting in the
performance of his duties; and he could not now be convicted of
first degree felony murder in light of changes to section 189
effectuated by Senate Bill 1437. He also checked a box
requesting that counsel be appointed for him.
       The People opposed the petition, arguing, among other
things, that Yuriar was ineligible because, as stated in this
court’s prior opinion, the jury’s true finding on the special
circumstance allegation indicated he was either a direct aider
and abettor who acted with the intent to kill or was a major
participant who acted with reckless indifference to human life.
       On February 28, 2020, the trial court summarily denied the
petition. Yuriar was not present and was not represented by
counsel. The court found Yuriar ineligible for relief because the
“facts as set forth in the Court of Appeal decision in this matter
show that the Defendant was either a direct aider and abettor to
the robbery or to the murder itself.” After briefly summarizing
the facts of the case as described in the prior opinion, it
continued: “The Court of Appeal found that Petitioner was an
aider and abettor to both the killing and the robbery. The Court
of Appeal found that Petitioner acted with reckless indifference to
life. [¶] Based on the above facts as set forth in the decision by




                                 6
the Court of Appeal, the Petitioner has failed to show a prima
facie case for relief.”
       Yuriar appealed the order denying his petition, and this
Division affirmed the order. (People v. Yuriar, supra, B305575.)
Relying on People v. Lewis (2021) 11 Cal.5th 952 (Lewis), this
Division said that the failure to appoint counsel for Yuriar was
harmless because the jury’s true finding on the special
circumstance allegation precluded relief.
       Thereafter, our California Supreme Court issued Strong,
supra, 13 Cal.5th 698, which further clarified the scope of section
1172.6. Specifically, Strong held that a special circumstance
finding predating People v. Banks (2015) 61 Cal.4th 788 (Banks)
and People v. Clark (2016) 63 Cal.4th 522 (Clark)—cases that
substantially narrowed and clarified the class of defendants who
are major participants who act with reckless indifference to
human life during a felony—does not preclude eligibility for
resentencing under section 1172.6. As we now explain and as the
People concede, remand is now required.
                          DISCUSSION
       Senate Bill 1437, which took effect on January 1, 2019,
limited accomplice liability under the felony-murder rule and
eliminated the natural and probable consequences doctrine as it
relates to murder, to ensure that a person’s sentence is
commensurate with his or her individual criminal culpability.
(People v. Gentile (2020) 10 Cal.5th 830, 842–843.) As relevant
here, Senate Bill 1437 amended the felony-murder rule by adding
section 189, subdivision (e), which provides that a participant in
the perpetration of qualifying felonies is liable for felony murder
only if the person: (1) was the actual killer; (2) was not the actual
killer but, with the intent to kill, acted as a direct aider and




                                 7
abettor; or (3) the person was a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in section 190.2, subdivision (d). (Gentile, at
p. 842.)
       Senate Bill 1437 also added section 1172.6, which created a
procedure whereby persons convicted of murder under a now-
invalid felony-murder theory may petition for vacation of their
convictions and resentencing. A defendant is eligible for relief
under section 1172.6 if the defendant meets three conditions:
(1) the defendant must have been charged with murder under a
theory of felony murder, (2) must have been convicted of first or
second degree murder, and (3) could no longer be convicted of
first or second degree murder due to changes to sections 188 and
189 effectuated by Senate Bill 1437. (§ 1172.6, subd. (a).) If a
petitioner makes a prima facie showing of entitlement to relief,
the trial court shall issue an order to show cause (§ 1172.6,
subd. (c)) and hold an evidentiary hearing at which the
prosecution bears the burden of proving “beyond a reasonable
doubt, that the petitioner is guilty of murder or attempted
murder” under the law as amended by Senate Bill 1437 (§ 1172.6,
subd. (d)(3)).
       The defendant is entitled to the appointment of counsel, if
requested, upon the filing of a facially sufficient petition, that is,
one that makes the necessary averments, without regard to his or
her eligibility for relief. (Lewis, supra, 11 Cal.5th at p. 957.) If
the trial court determines that the petitioner has made such a
prima facie showing, it must issue an order to show cause and
“then must hold a hearing ‘to determine whether to vacate the
murder conviction and to recall the sentence and resentence the
petitioner on any remaining counts in the same manner as if the




                                  8
petitioner had not . . . previously been sentenced, provided that
the new sentence, if any, is not greater than the initial
sentence.’ ” (Id. at p. 960.) In making that determination, the
prosecutor and the petitioner may rely on the record of conviction
or offer new or additional evidence. (§ 1172.6, subd. (d)(3); Lewis,
at p. 960.) At the section 1172.6, subdivision (d)(3) hearing, the
prosecution has the burden to prove the petitioner’s ineligibility
beyond a reasonable doubt.
       Previously, we had held that any error in failing to appoint
counsel for Yuriar was harmless because he was ineligible for
relief based on the jury’s true finding on the special circumstance
allegation. However, Strong, supra, 13 Cal.5th at pages 719 to
720, held that a pre-Banks and Clark finding that the defendant
was a major participant who acted with reckless indifference to
human life does not preclude the defendant from making a prima
facie case for relief under section 1172.6, even if the trial evidence
was sufficient to support the findings under Banks and Clark.
Because the special circumstance finding here predated Banks
and Clark, the finding does not preclude Yuriar’s eligibility for
possible resentencing. Therefore, Yuriar is entitled to
appointment of counsel and to an evidentiary hearing under
section 1172.6, subdivision (d)(3).




                                  9
                        DISPOSITION
      The order denying Jose Yuriar’s petition is reversed and
the matter is remanded with the direction to the trial court to
appoint counsel for Yuriar, to issue an order to show cause, and
to conduct an evidentiary hearing in accordance with Penal Code
section 1172.6, subdivision (d)(3).

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                         EDMON, P. J.



I concur:




                 LAVIN, J.




                 EGERTON, J.




                               10